Case 1:19-cr-02032-SMJ                          ECF No. 155-6        filed 03/06/20   PageID.711 Page 1 of 7




      Lineup: 5034                                                                      6/9/2019   12:08:01   PM


                 Position                                   Name Number                   Name

                 1.                                         2569

                 2.                                         11263
                 3.                                         323005
                 4.                                         11882                         J                   M

                 5.                                         156013
                 6.                                         4405




     Copyright   ©   2019 Motorola Solutions,    Inc. ALL RIGHTS RESERVED




60                                                        EXHIBIT F
Case 1:19-cr-02032-SMJ            ECF No. 155-6          filed 03/06/20   PageID.712 Page 2 of 7




     Lineup: 5034                                                          6/9/2019 12:08:01 PM




                                                        1

 Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




61                                             EXHIBIT F
Case 1:19-cr-02032-SMJ            ECF No. 155-6           filed 03/06/20   PageID.713 Page 3 of 7




     Lineup: 5034                                                           6/9/2019   12:08:01 PM




                                                        2

 Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




62                                             EXHIBIT F
Case 1:19-cr-02032-SMJ                          ECF No. 155-6       filed 03/06/20   PageID.714 Page 4 of 7




     Lineup: 5034                                                                     6/9/2019   12:08:01   PM




                                                                   3

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




63                                                        EXHIBIT F
Case 1:19-cr-02032-SMJ                          ECF No. 155-6       filed 03/06/20   PageID.715 Page 5 of 7




     Lineup: 5034                                                                      6/9/2019   12:08:01   PM




                                                                   4

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




64                                                        EXHIBIT F
Case 1:19-cr-02032-SMJ                          ECF No. 155-6       filed 03/06/20   PageID.716 Page 6 of 7




     Lineup: 5034                                                                      6/9/2019   12:08:01   PM




                                                                   5
     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




65                                                        EXHIBIT F
Case 1:19-cr-02032-SMJ                      ECF No. 155-6          filed 03/06/20   PageID.717 Page 7 of 7




     Lineup: 5034                                                                    6/9/2019   12:08:01   PM




                                                                   6

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




66                                                       EXHIBIT F
